Mr. JUSTICE DIERINGER delivered the opinion of the court: The plaintiff, Betty Wilson, appeals from an order entered in the Circuit Court of Cook County granting summary judgment in favor of the defendant attorneys. The sole issue which Mrs. Wilson has presented personally for review is whether the trial court properly granted summary judgment in favor of the defendants. It is not necessary for this court to discuss the argument which Mrs. Wilson presented in a rambling, incoherent and confusing manner, except to say it was completely void of any merit. A motion by the defendants to dismiss the appeal was taken heretofore by this court, and we have reserved ruling on such motion in deference to Mrs. Wilson who was appealing the order of the trial court pro se. Having read Mrs. Wilson’s brief and heard her oral argument in which she admitted consulting approximately fifteen attorneys, including the defendants named herein, we hereby grant the motion of the defendants to dismiss the appeal. Appeal dismissed. BURMAN, P. J., and ADESKO, J„ concur.